This was an action in unlawful detainer brought by the defendants in error against the plaintiffs in error and which resulted in a finding and judgment for the plaintiffs below. The defendants, Martin and Lightfoot, took a writ of error. The property, the right to the possession of which was involved in this action, is the same as that involved in the case of Thomas R. Martin v. Fred H. Albee and E. W. Nash, decided by this Court at the present term. That was a suit for the specific performance of a contract for the sale of the land involved in the above entitled cause.
The Court held in the Chancery cause that the bill stated a case and that a demurrer to it was improperly sustained.
Martin had a contract for the purchase of the property. His option, which merged into a contract, was to have expired January 1, 1925. Before that date, according to the allegations of the bill, he accepted the vendor's proposition and offered compliance with the terms of the option, which offer was declined.
From January, 1922, Martin and Lightfoot held possession of the property under a lease but had not paid the rental due under it, and in January, 1926, Albee and Nash notified them to vacate the premises. Prior to that date, however, Martin had accepted the option to purchase, which was dated March, 1922, and gave him until January 1, 1925, to purchase the property at a certain price.
In this case the Court admitted the contract or option but held that Martin had not complied with the terms in *Page 1107 
the matter of a tender of the agreed purchase price. The same point was involved in the suit for specific performance above mentioned.
The judgment in this case is reversed upon authority of Martin v. Albee and Nash, supra.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur.
TERRELL AND BUFORD, J. J., concur in the opinion.